Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9,and 14-20 in the reply filed on 11/18/2022 is acknowledged. The traversal is on the ground(s) that Applicant hereby elects Group |, Claims 1-9 and 14-20, with traverse. Applicant submits that a search for Group | would necessarily include a search for Group II at least because both Groups have claims drawn to a building component mixture comprising pyrolysis char, water, and sand. Thus, a search for Group | would necessarily reveal references for Group II, should any such references exist. Accordingly, there is no unreasonable search burden on the Examiner and Applicant requests that all claims be searched. This is not found persuasive because the patentability of a product does not depend on its method of production. Thus, the search for the product is different from the search for processing claims. Furthermore, the composition of claims 14-20 is different form the composition of claims 10-13.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite under the second paragraph of 35 USC 112 when the claim fails to state the flow rate is based on the amount of the coal.
Regarding claims 14 - 20, the terms "effective calcination conditions" is indefinite under the second paragraph of 35 USC 112 when the claim fails to state the function which is to be achieved. In re Frederikson, 213 F 2d 547, 102 USPQ 35 (CCPA 1954). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004269340A (JP’340), further in view of US4097361A (US’361).
Regarding claims 1-9, JP’340 disclose a multilayer structure porous concrete i formed by adding aggregate composed of the crushed and size adjusted char coal or the like or the scallop shell respectively into a binder material composed of cement, water and an admixture of an inorganic compound or the like, mixing them, pouring them into a framework in a prescribed order, hardening and integrating to be layered in multistage (abstract).
But it is silent about the steps as applicants set forth in claims.
US’361 discloses subjecting coal to a solvent extraction to recover phenol products from liquid recovery and solids which are fed to fluidized bed pyrolysis to obtain char and ash solids, as well as additional liquid products sent to fractionation. The pyrolysis unit 30 operates at a temperature from about 900° F. to about 1200° F. (about 480° to 650° C.) and preferably at least 925° F. (about 500° C.). The pressure is preferably below 2 atmospheres, usually somewhat above atmospheric pressure and can, for example, be 15 pounds per square inch gage. See col. 4, line 25- col. 6, lines 68 and col. 9, lines 3- 24.
Thus, it would have been obvious to one of ordinary skill in the art to apply the steps of making the char of US’361 to CN’551 method before the effective filing date of the instant application, motivated by the fact that such process is economical and permits efficient removal of coal ash. See col. 2, lines 50- 60.
Regarding claim 2, US’361 discloses  that the vacuum distillation unit 20 is capable of reducing the solvent content of the extract in conduit 21 to a very small percentage less than 5 percent, such as 0 to 2 percent by weight. The vast majority of the solvent from conduit 13 is delivered through conduit 22 to fractionation unit 23 which separates out the oil boiling in the range of 450° to 650° F. (about 230° to 340° C.) and delivers it to conduit 25 for recycling to the unit 5. The remaining liquid is delivered through conduit 24 to the liquid recovery system.Part or all of the recycle solvent for unit 5 can be provided by the fractionation unit 23. If desired, part of the recycle solvent can be obtained by fractionation from the hydroextractor overheads (conduit 14) as well as from the vacuum flash still overheads (conduit 22).The solvent preferably boils in the range of 450° to 650° F. (about 230° to 340° C.), but this can vary somewhat. The fractionation needed to provide a solvent with the desired boiling range can be carried out at unit 60 and/or unit 23 or elsewhere in the oil recovery systems. If desired, one fractionator can handle the oil from conduit 15 as well as conduit 22. For example, an optional conduit 72 can be provided between the recovery unit 60 and conduit 22 to deliver part of the oil from unit 60 to the fractionator 23 under control of the optional valve 75. The latter can also be used to cut off the flow. The three-phase mixture flows from the preheater 8 through conduit 9 to the bottom of a hydrogenation extraction unit 10 which operates at a high pressure, such as 100 to 200 atmospheres, preferably in the range of from about 1500 to about 2500 pounds per square inch gage, and a high temperature, such 2500 pounds per square inch gage, and a high temperature, such as 800° to 875° F. (about 425° to 470° C.). See col.6, lines 6-32 and col. 44-51.
Regarding claim 3, US’361 discloses that the amount of dry particles is 30 to 50 percent of the blend. The typical slurry blend is about 40 percent by weight coal particles and about 60 percent by weight solvent. The slurry blend is pumped at the desired high pressure by a pump 7 and hydrogen is added to the slurry from conduit 57 to provide a three-phase mixture which flows through conduit 6 to a conventional slurry preheater 8 where the mixture is heated to a high temperature, such as 800° F. to 875° F. (about 425° to 470° C). The hydrogen is introduced at a high pressure from a suitable compressing means, such as a compressor 157. See col. 4, lines 32-42. Table 1 indicates the estimated production and material flow in a given period of time as applied to the illustrated flow diagram. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.  In re Aller, USPQ 233 (CCPA 1955).
Regarding claim 4, US’361 discloses that the pyrolysis unit 30 operates at a temperature from about 900° F. to about 1200° F. (about 480° to 650° C.) and preferably at least 925° F. (about 500° C.). See col. 6, lines 46-48.
Regarding claim 5, US’361 discloses that the pyrolysis unit 30 operates at a temperature from about 900° F. to about 1200° F. (about 480° to 650° C.) and preferably at least 925° F. (about 500° C.). See col. 6, lines 46-48. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
 	Claims 6-9 are optional limitation because claim 6 recites that “when the mixture comprises clay and sand”.
Claim(s) 14 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN102515551A (CN’551) (machine translation is cited) , further in view of US4097361A (US’361).
Regarding claim 14, CN’551 discloses a process of making foamed glass by using (30-50%) waste glass as a raw material to be composited with volcanic rocks, (5-20%) coal ash, coal gangue, furnace clinker, iron powder, aluminum powder, binding agents,(1-5%) foaming agents,(05-1.2%) foam stabilizer and fluxing agents by weight. CN’551 discloses that pre-heating stage, rises to 300 ~ 320 ℃ and be incubated 20 ~ 30 min with the temperature rise rate of 5 ~ 8 ℃/min from room temperature; In the Fast Sintering stage, rise to 730 ~ 750 ℃ and be incubated 10 ~ 20min with the temperature rise rate of 15 ~ 18 ℃/min from 300 ~ 320 ℃; Foaming stages, rises to 850 ~ 880 ℃ and be incubated 20 ~ 30min with the temperature rise rate of 9 ~ 12 ℃/min from 730 ~ 750 ℃; In the fast cooling stage, rate of temperature fall is 12 ~ 18 ℃/min, is cooled to 600 ~ 650 ℃ of insulation 30 ~ 40min; Annealing stage, rate of temperature fall is 1 ~ 2 ℃/min, be annealed to 400 ~ 450 ℃ after fast cooling, rate of temperature fall is 12 ~ 18 ℃/min, makes for the quick porous foam glass carrier of mass transfer biological fluidized bed. See [0013-0029].
But it is silent about the method of making the coal ash.
US’361 discloses subjecting coal to a solvent extraction to recover phenol products from liquid recovery and solids which are fed to fluidized bed pyrolysis to obtain char and ash solids, as well as additional liquid products sent to fractionation. The pyrolysis unit 30 operates at a temperature from about 900° F. to about 1200° F. (about 480° to 650° C.) and preferably at least 925° F. (about 500° C.). The pressure is preferably below 2 atmospheres, usually somewhat above atmospheric pressure and can, for example, be 15 pounds per square inch gage. Char and ash from the pyrolysis unit 30 is continually discharged through conduit 36 to the ash-agglomerating char gasification unit 40, which has a fluidized bed of char and ash maintained at a high temperature below the ash fusion temperature, such as 1800° to 2400° F. (about 980° to 1320° C.) and preferably 1900° to 2000° F. (about 1040° to 1090° C.).See col. 4, line 25- col. 7, line 7 and col. 9, lines 3- 24.
Thus, it would have been obvious to one of ordinary skill in the art to apply the steps of making the coal ash of US’361 to CN’551 method before the effective filing date of the instant application, motivated by the fact that such process is economical and permits efficient removal of coal ash. See col. 2, line 50-col. 3, line 3.
	Regarding claim 15, US’361 discloses that char and ash from the pyrolysis unit 30 is continually discharged through conduit 36 to the ash-agglomerating char gasification unit 40, which has a fluidized bed of char and ash maintained at a high temperature below the ash fusion temperature, such as 1800° to 2400° F. (about 980° to 1320° C.) and preferably 1900° to 2000° F. (about 1040° to 1090° C.). See col. 6, lines 58-64.
Regarding claims 16 -17, US’361 discloses that the pyrolysis unit 30 operates at a temperature from about 900° F. to about 1200° F. (about 480° to 650° C.) and preferably at least 925° F. (about 500° C.). See col. 6, lines 46-50. “About” permits some tolerance.
Regarding claim 18, CN’551 discloses that in the Fast Sintering stage, the temperature is 730 ~ 750 ℃. See [0013-0029].
Regarding claim 19, CN’551 discloses a process of making foamed glass by using (30-50%) waste glass as a raw material to be composited with volcanic rocks, (5-20%) coal ash, coal gangue, furnace clinker, iron powder, aluminum powder, binding agents, foaming agents, foam stabilizer and fluxing agents by weight. See [0013-0029].
Regarding claim 20, CN’551 discloses a process of making foamed glass by using (30-50%) waste glass as a raw material to be composited with volcanic rocks, (5-20%) coal ash, coal gangue, furnace clinker, iron powder, aluminum powder, binding agents, (1-5%) foaming agents, (0.5-1.2%) foam stabilizer and fluxing agents by weight. See [0013-0029]. “About” permits some tolerance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731